Hill, Justice.
The father appeals from the denial of his petition for change of custody.
The parties were divorced in June, 1973. Custody of their two children was awarded to the mother. In 1974, the father petitioned for a change of custody which was denied. In December, 1976, he again sought a change of custody. After a hearing, the court denied his application. He appeals.
The burden is on the petitioner seeking change of child custody to prove a change in conditions affecting the welfare of the child. Robinson v. Ashmore, 232 Ga. 498 (207 SE2d 484) (1974). Thereafter the trial court considers the circumstances of the petitioner to determine whether the welfare of the children requires modification. Elders v. Elders, 206 Ga. 297, 299 (57 SE2d 83) (1950). The trial court’s determination will be upheld unless it abused its discretion. Culbreth v. Culbreth, 236 Ga. 583 (224 SE2d 417) (1976); Schowe v. Amster, 236 Ga. 720 (225 SE2d 289) (1976). There is reasonable evidence to support the court in denying the father’s petition for change of custody. Robinson v. Ashmore, supra; Crumbley v. Stewart, 238 Ga. 169 (231 SE2d 772) (1977).

Judgment affirmed.


All the Justices concur.